DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species mechanisms to shift the center of mass of the working region radially away from the longitudinal axis of the drive shaft. The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Species 1: locating center of mass on the impeller blades (claims 8-10, Fig. 10).
Species 2: locating center of mass within or along the impeller hub (claims 11, 15 and 15-17, Figs. 6-7).
Species 3: locating center of mass within or along the drive shaft (claims 13-14, Figs. 8-9).
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the prior art applicable to one invention would not likely be applicable to
another invention.
(b) a search at least in group/subgroups A61B2017/320766,320783,32075,320725,320758 and A61B2017/320775 is required for this application. These group/subgroups have about 30,000 hits. This clearly demonstrates the existence of a serious burden of search for all Species even
the search is coexistence.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Jeffrey Stone on April 28, 2022 a provisional election was made without traverse to prosecute the invention of Species 3, claims 13-14 (Figs. 8-9).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-11, 13 and 15-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings, which is filed on November 1, 2021 are objected to under 37 CFR 1.83(a) because they fail to show “110” (blade), “110A” (blade), “110B” (blade),  “112” (impeller hub), “116” (mass plug) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites the limitation "the proximal side of the impeller hub" (ln 9-10) and “the distal side of the impeller hub” (ln 11).  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is rejected for the same reason as claim 13 by virtue of dependency on claim 13.

Allowable Subject Matter
Claims 13-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
McBroom et al. (US 2010/0198239), which is the closest prior art, discloses a thrombus disruption and removal system, comprising: a drive shaft (Figs. 6-8, para [0035]) defining a proximal end and a distal end and a nominal axis of rotation 63 (Fig. 8); a working region 60 (Figs. 6 and 8) defined near, or at, the distal end of the drive shaft, the working region comprising: a hub (Fig. 6), which includes an abrasive portion, defining walls and attached to and/or surrounding the drive shaft; at least one of a portion of the drive shaft engaging a proximal side of the impeller hub, extending at least partially through a lumen defined through the impeller hub, and/or engaging a distal side of the impeller hub; a prime mover (motor, para [0037]) coupled to the proximal end of the drive shaft and, together with the drive shaft, adapted to rotate the hub and to translate the working region, wherein a working diameter of the hub achieved during rotation of the hub is greater than a resting diameter of the hub. 
Prior art of record alone or in combination fail to disclose a thrombus disruption and removal system comprising: inter alia, an impeller hub defining walls and attached to and/or surrounding the drive shaft; a plurality of impeller blades attached to, or integrated with, the impeller hub and extending radially therefrom; at least one of a portion of the drive shaft engaging a proximal side of the impeller hub, extending at least partially through a lumen defined through the impeller hub, and/or engaging a distal side of the impeller hub; wherein a working diameter of the impeller hub achieved during rotation of the impeller hub is greater than a resting diameter of the impeller hub.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771